$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u 2ULJLQDO                u 'XSOLFDWH2ULJLQDO
                                                                                                                              Sep 02, 2020
                                           81,7(' 67$7(6 ',675,&7 &2857                                                   s/ JeremyHeacox
                                                                         IRUWKH
                                                             Eastern District of Wisconsin
                                                          BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  ,QWKH0DWWHURIWKH6HDUFKRI
             (Briefly describe the property to be searched
              or identify the person by name and address)
         ,QIRUPDWLRQ WKDW LV VWRUHG DW SUHPLVHV
                                                                                   &DVH1R     20-M-358 (SCD)
       FRQWUROOHG E\ *RRJOH FRQFHUQLQJ D &LW\ RI
                .HQRVKD JDUEDJH WUXFN
                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\ DIHGHUDOODZ HQIRUFHPHQW RIILFHU RUDQDWWRUQH\ IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFKDQGVHL]XUH
RIWKHIROORZLQJSHUVRQRUSURSHUW\ ORFDWHG LQWKH                                  'LVWULFWRI
(identify the person or describe the property to be searched and give its location)
  6HH $WWDFKPHQW $




        ,ILQGWKDWWKHDIILGDYLW V RUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO (identify the person or describe the property to be seized)
  6HH $WWDFKPHQW %




                                                                                              9-15-20
         <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWRQRUEHIRUH                                         (not to exceed 14 days)
       u LQWKHGD\WLPHDPWRSP ✔
                                                u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR                     +RQ 6WHSKHQ & 'ULHV                  
                                                                                                  (United States Magistrate Judge)

     u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI                                         

                                 9-2-2020, 7:30 p.m.
'DWHDQGWLPHLVVXHG
                                                                                                          Judge’s signature
                                                                                                          Judge
                            Milwaukee, Wis
&LW\DQGVWDWH                                                                        +RQ 6WHSKHQ & 'ULHV 86 0DJLVWUDWH -XGJH
                                                                                                        Printed name and title
                            Case 2:20-mj-00358-SCD Filed 08/25/21 Page 1 of 5 Document 2
$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV 3DJH

                                                                             5HWXUQ
&DVH1R                       'DWHDQGWLPHZDUUDQWH[HFXWHG                           &RS\RIZDUUDQWDQGLQYHQWRU\OHIWZLWK
20M358/ATF 772115-20-0079 09/03/2021 at approximately 9:00 PM                                               Google, Inc.
,QYHQWRU\PDGHLQWKHSUHVHQFHRI
                                        SA Richard Connors
,QYHQWRU\ RIWKHSURSHUW\ WDNHQDQGQDPH V RIDQ\ SHUVRQ V VHL]HG
         The search did not yield any results therefore none were provided by Google.




                                                                         &HUWLILFDWLRQ


        ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQYHQWRU\LVFRUUHFWDQGZDVUHWXUQHGDORQJZLWKWKHRULJLQDOZDUUDQWWRWKH
GHVLJQDWHGMXGJH

                                                                                                                   Digitally signed by RYAN
                                                                                      RYAN ARNOLD ARNOLD
                                                                                                  Date: 2021.08.25 11:46:28 -05'00'
'DWH        08/25/2021
                                                                                                 Executing officer’s signature

                                                                                             Special Agent Ryan Arnold - ATF
                                                                                                    Printed name and title




                            Case 2:20-mj-00358-SCD Filed 08/25/21 Page 2 of 5 Document 2
                                      ATTACHMENT A

                                   Property To Be Searched

      This warrant is directed to Google LLC and applies to:

       (1) Location History data, sourced from information including GPS data and information

           about visible wi-fi points and Bluetooth beacons transmitted from devices to Google,

           reflecting devices that Google calculated were or could have been (as indicated by

           margin of error, i.e., “maps display radius”) located within the geographical region

           bounded by the latitudinal and longitudinal coordinates, dates, and times below

           (“Initial Search Parameters”); and

       (2) identifying information for Google Accounts associated with the responsive Location

       History data.

                                    Initial Search Parameters

       x       Date: August 25, 2020
       x       Time Period: 12:05 AM to 12:15 AM (CST)
       x       Target Location: Geographical area identified as:
               42.583947, -87.826878; 42.584058, -87.826896, 42.584027, -87.827127;
               42.583913, -87.827107

               Also approximately depicted using the following image:




Google is further ordered to disclose the above information to the Government within 10 days of
the issuance of this warrant.




           Case 2:20-mj-00358-SCD Filed 08/25/21 Page 3 of 5 Document 2
                                         ATTACHMENT B

                                   Particular Items to Be Seized

   I.         Information to be disclosed by Google

         The information described in Attachment A, via the following process:

         1.      Google shall query location history data based on the Initial Search Parameters

specified in Attachment A. For each location point recorded within the Initial Search

Parameters, and for each location point recorded outside the Initial Search Parameters where the

margin of error (i.e., “maps display radius”) would permit the device to be located within the

Initial Search Parameters, Google shall produce to the government information specifying the

corresponding unique device ID, timestamp, location coordinates, display radius, and data

source, if available (the “Device List”).

         2.      The government shall review the Device List and identify to Google the devices

about which it seeks to obtain Google account identifier and basic subscriber information. The

government may, at its discretion, identify a subset of the devices.

         3.      Google shall disclose to the government identifying information, as defined in 18

U.S.C. § 2703(c)(2), for the Google Accounts associated with each device ID appearing on the

Device List about which the government inquires.

   II.        Information to Be Seized

   All information described above in Section I that constitutes evidence of violations of 18

U.S.C. § 844(i) (arson), involving unknown persons.




              Case 2:20-mj-00358-SCD Filed 08/25/21 Page 4 of 5 Document 2
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT                                                                       Sep 02, 2020
                                                                   for the
                                                                                                                                       s/ JeremyHeacox
                                                       Eastern District
                                                     __________         of Wisconsin
                                                                 District  of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )
                                                                             )
                                                                                            Case No.    20-M-358 (SCD)
,QIRUPDWLRQ WKDW LV VWRUHG DW SUHPLVHV FRQWUROOHG E\
                                                                             )
*RRJOH FRQFHUQLQJ D &LW\ RI .HQRVKD JDUEDJH WUXFN                            )

    $33/,&$7,21)25$:$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 6HH $WWDFKPHQW $

located in the                                    District of                                              , there is now concealed (identify the
person or describe the property to be seized):
 6HH $WWDFKPHQW %


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        7LWOH  8QLWHG 6WDWHV &RGH             $UVRQ
        6HFWLRQ 

          The application is based on these facts:
        6HH WKH DWWDFKHG DIILGDYLW

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                        ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                            RYAN ARNOLD Digitally signed by RYAN ARNOLD
                                                                                                        Date: 2020.09.02 19:08:49 -05'00'


                                                                                                         Applicant’s signature

                                                                                                        $7) 6$ 5\DQ $UQROG
                                                                                                         Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      WHOHSKRQH                       (specify reliable electronic means).


Date:        9-2-2020
                                                                                                            Judge’s
                                                                                                            Ju
                                                                                                             udge’s signature
                     Milwaukee, Wis                                                    +RQ 6WHSKHQ & 'ULHV 86 0DJLVWUDWH -XGJH
City and state:
                       Case 2:20-mj-00358-SCD Filed 08/25/21 Page 5 ofPrinted name and title
                                                                        5 Document           2
